Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 03/24/22 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fluid connection" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The term “tubeless” appears to be intended to mean that the distributor plate does not comprise any removable hoses but rather includes integrated conduit(s)/channel(s) having ports providing fluid pathways within/through the distributor plates as suggested by instant drawings and specification, in particular Fig. 3, Fig. 4, paragraphs [0004], [0012], [0013], [0018], and [0060]. Examiner has interpreted the limitation in view of the instant disclosure that the distributor plate includes conduit(s)/channel(s) having ports providing fluid pathways within/through the distributor plates.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6068770 (hereinafter referred as “Niermeyer”).
Regarding claims 1 and 11, Niermeyer teaches a filter system (1), said filter system comprising: at least one filter unit (2); and  at least one distributor plate (3), against which the 
The limitation “for biopharmaceutical process” is an intended use of the filter system and does not impart additional structure. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 2, the distributor unit comprises a conduit system, which extends within the distributor plate and is configured to guide the fluid to be filtered and/or the filtered fluid (refer fig. 1, 2).
Regarding claim 3, the active control element comprises at least one pump head configured to connect to a pump drive, in order to pump the fluid through the distributor plate and the at least one filter unit (refer fig. 1 and 2 and corresponding disclosure of the figures in Col. 5-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 5, 6, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5599447 (hereinafter referred as “Pearl”), in view of WO 2012/105835 (hereinafter referred as “Van Rhee”).
Regarding claims 1, 2, 4, 5 and 11, Pearl teaches a filter system (fig. 3), said filter system comprising: - at least one filter unit (22); and - at least one distributor plate (combination of 2 and 26), against which the at least one filter unit rests and which comprises a distributor unit (a plurality of conduits forming fluid distribution pathways), which is arranged within the distributor plate and is fluidically connected to the at least one filter unit; wherein the distributor unit is configured to guide the fluid to be filtered to the at least one filter unit and/or to receive and discharge the filtered fluid from the at least one filter unit (refer conduit network shown in fig. 3), and wherein the fluid connection between the at least one filter unit and the distributor plate is tubeless (refer fig. 3).
Pearl does not teach that the distributor unit comprises at least one active control element, with which a fluid flow, which flows through the distributor unit and the at least one filter unit, is controlled in an open loop flow or in a closed loop flow.
Van Rhee teaches a filter system comprising a distribution manifold having a control module comprising inlets, outlets coupled via through-feed conduits, control means and/or measuring means, such control means and/or measuring means can for instance comprise non-return valves, regulating needles, flow meters and/or pressure sensors (abstract, Page 5/Lines 4-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include active control element having valve, and/or sensor with the distributor plate of Pearl as taught by Van Rhee to provide fluid flow control and enable measuring of fluid property such as pressure or flow.
The limitation “for biopharmaceutical process” is an intended use of the filter system and does not impart additional structure. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 6, Pearl further teaches that the system comprises end plates (19) connected to the distributor plate with at least one retaining element (24), wherein the filter unit is arranged between the distributor plate and the end plate and is held on the distributor plate by the end plate (Refer fig. 3).
Regarding claim 8, the limitation “wherein the at least one filter unit and/or the distributor plate is configured to be sterilized by gamma irradiation, gassing and/or autoclaving” is reciting a functional language and manner of operating the device without imparting additional structure to the filter unit or distributor plate. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 9, Pearl teaches providing two filter units, wherein one filter unit is provided on one side of the distribution plate and the other filter unit is provided on another side of the distribution plate (Refer fig. 3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pearl, in view of Van Rhee as applied to claim 1 above, and further in view of Niermeyer.
Regarding claim 3, modified Pearl discloses limitations of claim 1 as set forth above. Van Rhee discloses that control means and/or measuring means can for instance comprise non-return valves, regulating needles, flow meters and/or pressure sensors, but are not limited to these specific examples (emphasis added, refer Page 5/Lines 4-10). Van Rhee does not explicitly disclose whether the control means include a pump.
Niermeyer teaches a filter system (1), said filter system comprising: at least one filter unit (2); and  at least one distributor plate (3), against which the at least one filter unit rests and which comprises a distributor unit, which is arranged within the distributor plate and is fluidically connected to the at least one filter unit; wherein the distributor unit is configured to guide the fluid to be filtered to the at least one filter unit and/or to receive and discharge the filtered fluid from the at least one filter unit, and wherein the distributor unit comprises at least one active control element (4), the active control element comprises at least one pump head configured to connect to a pump drive, in order to pump the fluid through the distributor plate and the at least one filter unit (refer fig. 1 and 2 and corresponding disclosure of the figures in Col. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distribution plate of modified Pearl to include a pump as taught by Niermeyer to enable control of fluid flow through the distributor plate.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pearl, in view of Van Rhee as applied to claim 1 above, and further in view of US 2016/0059159 (hereinafter referred as “Steen”).
Regarding claim 9, modified Pearl discloses limitations of claim 1 as set forth above. Modified Pearl does not disclose whether the distributor plate is made of plastic. However, plastic is well known material in making of filtration systems having a plurality of plates. Steen discloses a filter system and discloses that components are typically made from plastic [0081]. Use of known material would have been an obvious matter of choice to one of ordinary skill in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pearl, in view of Van Rhee as applied to claim 1 above, and further in view of US 2007/0056894 (hereinafter referred as “Connors, Jr.).
Regarding claim 10, modified Pearl discloses limitations of claim 1 as set forth above. Modified Pearl does not disclose whether the filter unit(s) and the distributor plates are adhesively bonded to one another or are injection molded from one piece. However, use of adhesive to join filter plates is known in the art and disclosed by Connors, Jr. (refer abstract, paragraphs [0020], [0032], [0034], [0039], [0040]). Applying a known technique to a known device to yield predictable results is identified as a rational to support conclusion of obviousness in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). In this instance use of adhesive to bond parts of a filter system is a known technique that yields predictable results of joining parts of a filter system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777